DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: “the output couples” in line 16 should be changed to “the output coupler” to correctly correspond to “an output coupler” previously recited in the claim.  Appropriate correction is required.
Claims 13-16 are objected to because of the following informalities: claims 13-16 incorrectly depends on claim 7 and they should be amended to depend on claim 12 to avoid potential 112 rejections.  Appropriate correction is required.
For purposes of examination, the claims are examined with the suggested changes above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. ("Narrow linewidth tunable external cavity diode laser using wide bandwidth filter", Review of Scientific Instruments, 2012, Volume 83, Issue 2) (04/15/20 IDS, see attached copy) in view of Yokoyama et al. (US PG Pub 2012/0099185 A1) and LEE et al. (US PG Pub 2014/0003818 A1). 
Regarding claim 1, THOMPSON discloses an external-cavity semiconductor laser (External cavity diode laser, FIG. 2, paragraph under FIG. 2 on page 023107-2) comprising: 
a semiconductor laser element (LD, FIG. 2); 
a first lens (CL, FIG. 2) disposed in an optical path of light emitted from the semiconductor laser element; 
a wavelength selective element (IF, FIG. 2, where IF is an interference filter) disposed in an optical path of light transmitted through the first lens and configured to selectively transmit light having a predetermined wavelength (it’s implicitly taught by the interference filter); 
a second lens (L1, FIG. 2) disposed in an optical path of light transmitted through the wavelength selective element; 
an output coupler (OC, FIG. 2) disposed in an optical path of light condensed through the second lens; and 

wherein the second lens is configured to cause light transmitted through the second lens and incident on the output coupler to form an image on a surface of the output coupler (an image is formed on a surface of OC due to L1 being an aspheric lens, FIG. 2). 
THOMPSON does not explicitly disclose the semiconductor laser element containing a gallium nitride material.
Yokoyama discloses an external-cavity semiconductor laser (FIG. 1A) comprising a mode-locked laser diode device (10, FIG. 1A, [0135]), wherein the mode-locked laser diode device contains a GaN-based compound semiconductor ([0135]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor laser element of THOMPSON with containing a GaN material as taught by Yokoyama in order to obtain desired output wavelengths in a 405 nm wavelength band ([0003] of Yokoyama).
THOMPSON does not disclose a light-transmissive protective member bonded to at least one surface of the output coupler; and wherein the protective member covers the surface of the output coupler on which the image is formed.
LEE discloses an external-cavity semiconductor laser (FIG. 5) comprising an output coupler (504, FIG. 5, [0053]) and a light-transmissive protective member (503, FIG. 5, [0053]) bonded to at least one surface of the output coupler (503 is directly bonded to a surface of 504, FIG. 5), wherein the protective member covers a surface of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the output coupler of THOMPSON with a light-transmissive protective member covering a surface of the output coupler on which the image is formed as taught by LEE in order to select desired output wavelength ([0056] of LEE) while prolonging the life of the output coupler.
Regarding claim 2, THOMPSON, as modified, discloses the protective member is directly bonded to the output coupler (503 is directly bonded to a surface of 504, FIG. 5 of LEE).
Regarding claim 3, THOMPSON, as modified, discloses the second lens comprises an aspheric lens (L1 is an aspheric lens, FIG. 2 of THOMPSON) configured to reduce spherical aberration due to refraction when light is incident on the protective member (it’s implicitly taught by the configuration of L1).
Regarding claim 4, THOMPSON, as modified, discloses the at least one surface of the output coupler bonded to the protective member is coated with a multilayer film (a surface of 503 is coated with a multilayer thin film, FIG. 5, [0056] of LEE).
Regarding claim 5, the combination has disclosed the external-cavity semiconductor laser outlined in the rejection to claim 1 above except the protective member is provided with a configuration that allows the protective member to have a 
Regarding claim 6, the combination has disclosed the external-cavity semiconductor laser outlined in the rejection to claim 1 above except the protective member has a thickness in a range of 0.3 mm to 3.5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective member of the combination with a thickness in a range of 0.3 mm to 3.5 mm in order to obtain desired transmissivity and reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A).
Regarding claim 7, THOMPSON discloses an actuator disposed in the cavity (PZT, FIG. 2).
Regarding claim 8, THOMPSON, as modified, discloses the semiconductor laser has a peak emission wavelength in a range of 360 nm to 520 nm (a 405 nm wavelength band, [0003] of Yokoyama).
Regarding claim 9, THOMPSON discloses the wavelength selective element comprises an interference filter (IF, FIG. 2).
Regarding claim 10, THOMPSON, as modified, discloses the semiconductor laser element comprises a nitride semiconductor represented as In.sub.XAl.sub.YGa.sub.1-X-YN, where 0≤X, 0≤Y, and X+Y<1 ([0121] of Yokoyama).
Regarding claim 11, THOMPSON discloses an anti-reflection coating (An AR coating may be applied to a front surface of the multilayered thin film filter 503 in contact with the partial reflector 504,” ([0057]) is disclosed on an end surface of the semiconductor laser element.

Claim 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over THOMPSON et al. in view of Yokoyama et al. and WO2008/119363A1) (herein WO’363).
Regarding claim 12, THOMPSON discloses an external-cavity semiconductor laser (External cavity diode laser, FIG. 2, paragraph under FIG. 2 on page 023107-2) comprising: 
a semiconductor laser element (LD, FIG. 2); 
a first lens (CL, FIG. 2) disposed in an optical path of light emitted from the semiconductor laser element; 
a wavelength selective element (IF, FIG. 2) disposed in an optical path of light transmitted through the first lens and configured to selectively transmit light having a predetermined wavelength; 
1, FIG. 2) disposed in an optical path of light transmitted through the wavelength selective element; 
an output coupler (OC, FIG. 2) disposed in an optical path of light condensed through the second lens; and 
wherein a cavity is located between the semiconductor laser element and the output coupler (an external cavity formed by LD and OC, FIG. 2), 
	wherein the second lens is configured to cause light to form an image on the output coupler (an image is formed on a surface of OC due to L1 being an aspheric lens, FIG. 2),
	wherein at least the output coupler is disposed in the cavity (OC is part of the external cavity therefor it’s in the external cavity, FIG. 2).
THOMPSON does not explicitly disclose the semiconductor laser element containing a gallium nitride material.
Yokoyama discloses an external-cavity semiconductor laser (FIG. 1A) comprising a mode-locked laser diode device (10, FIG. 1A, [0135]), wherein the mode-locked laser diode device contains a GaN-based compound semiconductor ([0135]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor laser element of THOMPSON with containing a GaN material as taught by Yokoyama in order to obtain desired output wavelengths in a 405 nm wavelength band ([0003] of Yokoyama).
THOMPSON does not disclose an entirety or a portion of the cavity is sealed in a dust-free manner.
WO’363 discloses “External cavity lasers for telecommunications are generally housed in hermetically sealed packages so as to allow the laser assembly to be sealed within an inert atmosphere to prevent contamination/degradation of the optical surfaces of the various components of the laser.” (col. 10 lines 4-9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor laser element of THOMPSON with forming the cavity inside a hermetically sealed package (dust-free environment) in order to prevent contamination/degradation of the optical surfaces of the various components of the laser (col. 10 lines 4-9 of WO’363).
Regarding claim 13, THOMPSON discloses an actuator disposed in the cavity (PZT, FIG. 2).
Regarding claim 14, THOMPSON, as modified, discloses the semiconductor laser has a peak emission wavelength in a range of 360 nm to 520 nm (a 405 nm wavelength band, [0003] of Yokoyama).
Regarding claim 15, THOMPSON discloses the wavelength selective element comprises an interference filter (IF, FIG. 2).
Regarding claim 16, THOMPSON, as modified, discloses the semiconductor laser element comprises a nitride semiconductor represented as In.sub.XAl.sub.YGa.sub.1-X-YN, where 0≤X, 0≤Y, and X+Y<1 ([0121] of Yokoyama).
Regarding claim 17, THOMPSON discloses an anti-reflection coating (An AR coating may be applied to a front surface of the multilayered thin film filter 503 in contact with the partial reflector 504,” ([0057]) is disclosed on an end surface of the semiconductor laser element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.